          Case 2:17-cv-02558-BMS Document 15 Filed 10/23/18 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA




JAMES GILLESPIE                                       :     CIVIL ACTION
                                                      :
                     v.                               :
                                                      :
OXFORD VALLEY GROUND ROUND,                           :
INC., et al.                                          :     NO. 17-2558




                                      ORDER


       AND NOW, TO WIT: This 23rd day of October, 2018, it having been reported
that the issues between the parties in the above action have been settled and upon Order
of the Court pursuant to the provisions of Rule 41.1(b) of the Local Rules of Civil
Procedure of this Court, it is

      ORDERED that the above action is DISMISSED with prejudice, pursuant to
agreement of counsel, and without costs.


                                        KATE BARKMAN, Clerk of Court


                                        BY:
                                               Jean M. Pennie
                                               Deputy Clerk



Civ 2 (8/2000)
41(b).frm
